TAYLOR, Judge.
The appellant, Darren Christopher Smith, appeals from the denial of his Rule 20 petition, A.R.Crim.P.Temp. (Rule 32, A.R.Crim.P.). The appellant alleges in his petition that he was denied effective assistance of counsel, that the trial court erred in accepting his plea of guilt, and that the trial judge erred in failing to recuse himself. A hearing was held on appellant’s petition; however, the court made no specific findings of fact. The state asks that this case be remanded to the Circuit Court for Calhoun County so that the court may make “specific findings of fact relating to *935each material issue of fact presented.” Rule 20.9(d), A.R.Crim.P.Temp. This case is therefore remanded to the Circuit Court for Calhoun County for proceedings consistent with this opinion. Due return should be filed with this court within 90 days.
REMANDED WITH INSTRUCTIONS.
All the Judges concur.